Name: 2005/610/EC: Commission Decision of 9 August 2005 establishing the classes of reaction-to-fire performance for certain construction products (notified under document number C(2005) 2925) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  technology and technical regulations;  environmental policy;  building and public works;  construction and town planning
 Date Published: 2005-08-11; 2008-11-29

 11.8.2005 EN Official Journal of the European Union L 208/21 COMMISSION DECISION of 9 August 2005 establishing the classes of reaction-to-fire performance for certain construction products (notified under document number C(2005) 2925) (Text with EEA relevance) (2005/610/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) a thereof, Whereas: (1) Directive 89/106/EEC envisages that in order to take account of different levels of protection for the construction works at national, regional or local levels, it may be necessary to establish in the interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Directive 89/106/EEC (2). (2) With respect of the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be developed in different ways in the Member States. (3) Interpretative document No 2 identifies one of those measures as the limitation of the generation and spread of fire and smoke within a given area by limiting the potential of construction products to contribute to the full development of a fire. (4) The level of that limitation may be expressed only in terms of the different levels of reaction-to-fire performance of the products in their end-use application. (5) By way of harmonised solution, a system of classes was adopted in Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regard the classification of the reaction-to-fire performance of construction products (3). (6) In the case of certain construction products it is necessary to use the classification established in Decision 2000/147/EC. (7) The reaction-to-fire performance of many construction products and/or materials, within the classification provided for in Decision 2000/147/EC, is well established and sufficiently well known to fire regulators in Member States with the consequence that they do not require testing for this particular performance characteristic. (8) Products have been considered in relation to their end-use application, where relevant. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The construction products and/or materials which satisfy all the requirements of the performance characteristic reaction to fire without need for further testing are set out in the Annex. Article 2 The specific classes to be applied to different construction products and/or materials, within the reaction-to-fire classification adopted in Decision 2000/147/EC, are set out in the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 August 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ C 62, 28.2.1994, p. 1. (3) OJ L 50, 23.2.2000, p. 14. Decision as last amended by Decision 2003/632/EC (OJ L 220, 3.9.2003, p. 5). ANNEX The tables set out in this Annex, list construction products and/or materials which satisfy all of the requirements for the performance characteristic reaction to fire without need for testing. Table 1 CLASSES OF REACTION TO FIRE PERFORMANCE FOR GLULAM (1) Material Product detail Minimum mean density (2) (kg/m3) Minimum overall thickness (mm) Class (3) Glulam Glued laminated timber products in accordance with EN 14080. 380 40 D-s2, d0 Table 2 CLASSES OF REACTION TO FIRE PERFORMANCE OF LAMINATE FLOOR COVERINGS Floor covering type (4) Product detail Minimum density (kg/m3) Minimum overall thickness (mm) Class (5) Floorings Laminate floor coverings Laminate floor coverings manufactured in accordance with EN 13329:2000. 800 6,5 EFL Table 3 CLASSES OF REACTION TO FIRE PERFORMANCE OF RESILIENT FLOOR COVERINGS Floor covering type (6) EN product standard Minimum mass (g/m2) Maximum mass (g/m2) Minimum overall thickness (mm) Class (7) Floorings Plain and decorative Linoleum EN 548 2 300 4 900 2 EFL Homogeneous and heterogeneous polyvinyl chloride floor coverings EN 649 2 300 3 900 1,5 EFL Polyvinyl chloride floor coverings with foam layer EN 651 1 700 5 400 2 EFL Polyvinyl chloride floor covering with cork-based backing EN 652 3 400 3 700 3,2 EFL Expanded (cushioned) polyvinyl chloride floor coverings EN 653 1 000 2 800 1,1 EFL Semi-flexible polyvinyl chloride tiles EN 654 4 200 5 000 2 EFL Linoleum on corkment backing EN 687 2 900 5 300 2,5 EFL Homogeneous and heterogeneous smooth rubber floor coverings with foam backing EN 1816 3 400 4 300 4 EFL Homogeneous and heterogeneous smooth rubber floor coverings EN 1817 3 000 6 000 1,8 EFL Homogeneous and heterogeneous relief rubber floor coverings EN 12199 4 600 6 700 2,5 EFL Table 4 CLASSES OF REACTION TO FIRE PERFORMANCE OF TEXTILE FLOOR COVERINGS Floor covering type (8) EN product standard Class (9) Floorings Non-FR machine-made wall-to-wall pile carpets and pile carpet tiles (10) EN 1307 EFL Non-FR needled textile floor coverings without pile (10) EN 1470 EFL Non-FR needled textile floor coverings with pile (10) EN 13297 EFL (1) Applies to all species and glues covered by the product standard. (2) Conditioned according to EN 13238. (3) Class as provided for in Table 1 of the Annex to Decision 2000/147/EC. (4) Floor covering loose laid over any wood based substrate  ¥ D-s2, d0, or any substrate of class A2-s1, d0. (5) Class as provided for in table 2 to the Annex to Decision 2000/147/EC. (6) Floor covering loose laid over any wood based substrate  ¥ D-s2, d0, or any substrate of class A2-s1, d0. (7) Class as provided for in table 2 to the Annex to Decision 2000/147/EC. (8) Floor covering glued or loose laid over a class A2-s1, d0 substrate (9) Class as provided for in table 2 to the Annex to Decision 2000/147/EC. (10) Textile floor coverings having a total mass of max 4 800 g/m2, a minimum pile thickness of 1,8 mm (ISO 1766) and:  a surface of 100 % wool,  a surface of 80 % wool or more  20 % polyamide or less,  a surface of 80 % wool or more  20 % polyamide/polyester or less,  a surface of 100 % polyamide,  a surface of 100 % polypropylene and if with SBR-foam backing, a total mass of > 780 g/m2. All polypropylene carpets with other foam backings are excluded.